Citation Nr: 0926525	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  07-39 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to a compensable initial rating for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel




INTRODUCTION

The Veteran had active service from November 1963 to December 
1966.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 decision by the Department 
of Veterans Affairs (VA) Montgomery, Alabama, Regional Office 
(RO).  

The Veteran moved to Arkansas during the pendency of this 
appeal, and original jurisdiction over this matter was 
thereby transferred to the RO in North Little Rock, Arkansas.  

In March 2009, the Veteran appeared at the RO and testified 
at a video conference hearing that was conducted by the 
undersigned sitting in Washington, D.C.  A transcript of that 
hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran was afforded an audiology examination by the VA 
in May 2006.  However, in his notice of disagreement 
statement and in subsequent communications to the RO, the 
Veteran essentially stated that his hearing loss is more 
severe than is reflected by the test performed by the VA 
Medical Center.  In addition, at his March 2009 hearing 
before the undersigned, the Veteran's representative asserted 
that the case should be remanded for a new examination as the 
most recent examination, which was performed in 2006, is too 
old to allow proper assessment of the severity of the hearing 
loss.  

The Board notes that the law requires that VA afford a 
Veteran a medical examination or obtain a medical opinion 
when necessary to make a decision on the claim.  See 38 
U.S.C.A. § 5103A(d).  Therefore, in light of the factors 
discussed above, the Board concludes that a new hearing loss 
examination is required. See Palczewski v. Nicholson, 21 Vet. 
App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 
(1995).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded VA 
audiological and ear examinations to 
assess the current level of his bilateral 
hearing loss disability.  The examiner is 
requested to report clinical findings in 
detail, including pure-tone threshold 
averages and speech discrimination scores.  
The examiner is also specifically 
requested to fully describe the functional 
effects caused by the Veteran's hearing 
disability.

2.  Thereafter, the RO should readjudicate 
the Veteran's claim.  If the benefits 
sought on appeal remain denied, the 
Veteran should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period should be 
allowed for the Veteran to respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




